DETAILED ACTION
This Office Action is in response to the election of claims filed on July 7, 2022.
Acknowledgement     
Applicant's election with traverse of Species II, Fig 2A-2D & 4A-9 drawn to all pending claims 1-5, 9, 14-18, 21-24, 24, 31-34, 38-40 & 46 in the reply filed on 7/7/2022 is acknowledged.  The traversal is on the ground(s) that all pending claims are drawn to species 2 Fig 2A-2D and 4A-9 and the election requirement incorrectly identifies the claims drawn to each species.
After further review, the examiner has withdrawn the restriction requirement and all claims have been examiner. Accordingly, claims 1-5, 9, 14-18, 21-24, 27, 31-34, 38-40 and 46 are pending in the present application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/11/2020, 1/19/2021, 1/5/2022, 2/8/2022, 3/24/2022, 7/12/2022, 9/14/2022 and 11/3/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 17, 18, 22-24, 27, 32, 33, 38, 39 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Czarnowski (US 2016/0087588) in view of Kim (US 2019/0057924).
With respect to claim 1, Czarnowski teaches, (Figs. 4), a radio frequency “RF’ transistor amplifier (300), comprising:
A radio frequency “RF” transistor amplifier die (310) having a semiconductor layer structure  
However, Czarnowski does not teach an interconnect structure having first and second opposing sides, wherein the first side of the interconnect structure is adjacent a surface of the radio frequency “RF” transistor amplifier die such that the interconnect structure and “RF” transistor are in a stacked arrangement, one or more circuit elements that are on the first and/or second sides of the interconnect structure, an encapsulating material on the RF transistor amplifier die and the interconnect structure.
On the other hand, Kim teaches (Fig 1) a radio frequency device (100) (see par 44 and 47) comprising a circuit/active element (1a) (par 51 and 54) , an interconnect structure (10; PCB)  (par 50) having first and second opposing sides, wherein the first side of the interconnect structure is adjacent a surface of the circuit/active element such that the interconnect structure and circuit/active element are in a stacked arrangement, one or more circuit elements (1b) that are on the first and/or second sides of the interconnect structure, an encapsulating material (50) on the circuit/active element and the interconnect structure. Kim teaches forming the circuit/active element mounted on a second surface of the interconnect structure and connected to an antenna to receive a radio frequency (RF) signal may reduce signal power loss and degradation in reflection characteristics (par 49).
Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to incorporate the radio frequency “RF” transistor amplifier die of Czarnowski in the device of Kim by forming the radio frequency “RF” transistor amplifier die of Czarnowski on a second surface of the interconnect structure and connected to an antenna to receive a radio frequency (RF) signal may reduce signal power loss and degradation in reflection characteristics.
With respect to claim 2, Kim teaches (Fig 1) the one or more circuit elements (1b) are mounted on the first surface and/or second surface of the interconnect structure.
With respect to claim 3, Czarnowski teaches, (Figs. 4), the radio frequency “RF’ transistor amplifier die (310) further includes a gate terminal (314) and a drain terminal (316) on a first surface of the radio frequency “RF’ transistor amplifier die and a source terminal (418) on a second surface of the radio frequency “RF’ transistor amplifier die (par 34).

With respect to claim 4, Czarnowski teaches, (Figs. 4) further comprising a spacer (320) that is on and electrically connected to the source terminal of the radio frequency “RF’ transistor amplifier die. Additionally, Kim teaches (Fig 1) further comprising a spacer (32) that is on and electrically connected to the circuit/active element.
With respect to claim 5, Kim teaches (Fig 1) wherein the encapsulating material is also on the spacer.
With respect to claim 9, Czarnowski teaches, (Figs. 6) incorporating an in-package, input impedance matching circuit may be coupled between a device's input lead and a control terminal (e.g., the gate) of a transistor, and/or an in-package, output impedance matching circuit may be coupled between a current conducting terminal (e.g., the drain) of a transistor and a device's output lead (par 11 and 45).
With respect to claim 17, Czarnowski teaches, (Figs. 4-8), a radio frequency “RF’ transistor amplifier (300), comprising:
A radio frequency “RF” transistor amplifier die (310) having a first major surface and a second major surface on an opposite side of the radio frequency “RF” transistor amplifier die from the first major surface, the “RF” transistor amplifier die (310) comprising a gate terminal (314) and a drain terminal (316) on the first major surface and a source terminal (418) on the second major surface
a gate lead pad (520/521) electrically coupled to the gate terminal and a drain lead pad (522/523) electrically coupled to the drain terminal, 


However, Czarnowski does not teach an interconnect structure on the first major surface of the amplifier die and electrically coupled to the gate terminal and drain terminal, wherein the interconnect structure comprises a gate lead pad electrically coupled to the gate terminal and a drain lead pad electrically coupled to the drain terminal, wherein the input lead extending from outside the RF transistor amplifier package and electrically coupled to the gate lead pad and the output lead extending from outside the RF transistor amplifier package and electrically coupled to the drain lead pad.
On the other hand, Kim teaches (Fig 8) a radio frequency device (100) (see par 44 and 47) comprising a circuit/active element (1a) (par 51 and 54) , an interconnect structure (10; PCB)  (par 50) on the active/first major surface of the circuit/active element, wherein the interconnect structure comprises a gate lead pad electrically coupled to the gate terminal and a drain lead pad electrically coupled to the drain terminal, wherein a input lead (23) extending from outside the RF transistor amplifier package and electrically coupled to the gate lead pad and a output lead (23) extending from outside the RF transistor amplifier package and electrically coupled to the drain lead pad. Kim teaches forming the circuit/active element mounted on a second surface of the interconnect structure and connected to an antenna to receive a radio frequency (RF) signal may reduce signal power loss and degradation in reflection characteristics (par 49).
Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to incorporate the radio frequency “RF” transistor amplifier die of Czarnowski in the device of Kim by forming the interconnect structure on the first major surface of the amplifier die and electrically coupling to the gate terminal and drain terminal, and the interconnect structure comprising the gate lead pad electrically coupled to the gate terminal and the drain lead pad electrically coupled to the drain terminal, wherein the input lead extending from outside the RF transistor amplifier package and electrically coupled to the gate lead pad and the output lead extending from outside the RF transistor amplifier package and electrically coupled to the drain lead pad.
With respect to claim 18, Kim teaches (Fig 8) wherein the interconnect structure further comprises a first side adjacent the first major surface of the circuit/active element and a second side opposite the first side. It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate the radio frequency “RF” transistor amplifier die of Czarnowski in the device of Kim to show one or more circuit elements that are coupled between the gate terminal and the input lead and/or between the drain terminal and the output lead. (motivation provided above)
With respect to claim 22, Czarnowski teaches, (Figs. 4-8) further comprising a spacer (320) that is on and electrically connected to the source terminal of the radio frequency “RF’ transistor amplifier die. Additionally, Kim teaches (Fig 10) further comprising a spacer (32) that is on and electrically connected to the circuit/active element.
With respect to claim 23, Kim teaches (Fig 8) further comprising a carrier substrate (90) on the second major surface of the circuit/active element, with the spacer (32) therebetween.
With respect to claim 24, Kim teaches (Fig 8) wherein the spacer is electrically connected to the carrier substrate.
With respect to claim 27, Czarnowski teaches, (Figs. 4-8) incorporating an in-package, input impedance matching circuit may be coupled between a device's input lead and a control terminal (e.g., the gate) of a transistor, and/or an in-package, output impedance matching circuit may be coupled between a current conducting terminal (e.g., the drain) of a transistor and a device's output lead (par 11 and 45).
With respect to claim 32, Czarnowski teaches, (Figs. 4-8), a transistor amplifier (300), comprising:
a group III-nitride based amplifier die (310) comprising a first major surface and a second major surface on an opposite side of the amplifier die from the first major surface, the amplifier die comprising a gate terminal (314) and a drain terminal (316) on the first major surface and a source terminal (418) on the second major surface
a gate lead pad (520/521) electrically coupled to the gate terminal and a drain lead pad (522/523) electrically coupled to the drain terminal,
However, Czarnowski does not teach an interconnect structure on the first major surface of the amplifier die and electrically coupled to the gate terminal and drain terminal, wherein the interconnect structure comprises one or more circuit elements that are coupled between the drain terminal and a second lead of the transistor amplifier package, wherein the interconnect structure has a first side and a second side that is on an opposite side of the interconnect structure from the first side, wherein the first side of the interconnect structure is adjacent the first major surface of the amplifier die.
On the other hand, Kim teaches (Fig 8) a radio frequency device (100) (see par 44 and 47) comprising a circuit/active element (1a) (par 51 and 54) , an interconnect structure (10; PCB)  (par 50) on the active/first major surface of the circuit/active element and electrically coupled to the gate terminal and a drain lead pad electrically coupled to the drain terminal, wherein the interconnect structure comprises one or more circuit elements that are coupled between gate terminals and a first lead (23) of the transistor amplifier package and/or between the drain terminal and a second lead (23), wherein the interconnect structure has a first side and a second side that is on an opposite side of the interconnect structure from the first side, wherein the first side of the interconnect structure is adjacent the first major surface of the amplifier die.
Kim teaches forming the circuit/active element mounted on a second surface of the interconnect structure and connected to an antenna to receive a radio frequency (RF) signal may reduce signal power loss and degradation in reflection characteristics (par 49).
Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to incorporate the radio frequency “RF” transistor amplifier die of Czarnowski in the device of Kim by forming the interconnect structure on the first major surface of the amplifier die and electrically coupled to the gate terminal and drain terminal, wherein the interconnect structure comprises one or more circuit elements that are coupled between the drain terminal and a second lead of the transistor amplifier package, wherein the interconnect structure has a first side and a second side that is on an opposite side of the interconnect structure from the first side, wherein the first side of the interconnect structure is adjacent the first major surface of the amplifier die.
With respect to claim 33, Kim teaches (Fig 8) the one or more circuit elements (1b) are mounted on the first surface and/or second surface of the interconnect structure.
With respect to claim 38, Czarnowski teaches, (Figs. 4-8) further comprising a spacer (320) that is on and electrically connected to the source terminal of the radio frequency “RF’ transistor amplifier die. Additionally, Kim teaches (Fig 10) further comprising a spacer (32) that is on and electrically connected to the circuit/active element.
With respect to claim 39, Kim teaches (Fig 10) further comprising an encapsulating material (50) on the circuit/active element, the interconnect structure and the spacer.
With respect to claim 46, Czarnowski teaches, (Figs. 4-8) incorporating an in-package, input impedance matching circuit may be coupled between a device's input lead and a control terminal (e.g., the gate) of a transistor, and/or an in-package, output impedance matching circuit may be coupled between a current conducting terminal (e.g., the drain) of a transistor and a device's output lead (par 11 and 45).

Claim Objections
Claims 14-16, 21, 31, 34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Q. B./
Examiner, Art Unit 2814

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814